Citation Nr: 1125642	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  97-18 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for a lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from December 1971 to May 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 1996 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

This issue has previously been remanded by the Board in April 2004.  In a subsequent May 2008 decision, the Board denied a disability rating in excess of 20 percent for his lumbosacral strain.  The Veteran appealed this denial to the U.S. Court of Appeals for Veterans Claims (Court).  In December 2010, the Court issued a memorandum decision which vacated the Board's May 2008 denial and returned this issue to the Board for further proceedings in light of the Court's decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a disability rating in excess of 20 percent for his service-connected lumbosacral strain.  When evaluating musculoskeletal disabilities, the Board must also consider whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45, or under any applicable diagnostic code pertaining to limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In the present case, the Court determined that the Board's May 2008 denial failed to adequately consider any additional impairment or functional loss of the Veteran's lumbosacral spine resulting from such factors as pain, pain on motion, weakness, fatigability or incoordination.  

Review of the record indicates the Veteran was last afforded VA examination of his service-connected disability in December 2006, nearly five years ago.  The Board also finds the December 2006 examination report does not adequately address the issue of additional impairment resulting from pain, pain on motion, weakness, fatigability, incoordination, or related factors.  Where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See 38 U.S.C.A. § 5103A(d); Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, remand is required to afford the Veteran a more recent VA medical examination.  

Finally, given the length of time since the Veteran's treatment records were last requested, the RO should, in the interest of avoiding future remands, request the Veteran identify any private or VA medical care providers or facilities from which he has received treatment for his low back disability since 2008.  For any identified VA facilities, these treatment records must be requested by the RO.  Regarding any identified private medical records, these may not be obtained without the Veteran's assistance.  The Veteran must either provide VA with the full name and address of any private medical care providers who have treated his low back, as well as written authorization to obtain such records on his behalf, or he may himself obtain these records directly and submit them to VA on his own behalf.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter asking him to identify all VA and private providers of medical treatment for his service-connected lumbosacral strain.  He should also be asked to provide the signed authorizations needed to secure records of any private treatment identified.  The RO should secure complete records of all medical treatment from any identified providers, VA or private.  

2.  After completing the above and associating any identified records with the claims file, schedule the Veteran for a VA examination to determine the current level of impairment of his service-connected lumbosacral spine disability.  Any tests deemed necessary by the examiner should be conducted and all clinical findings should be reported in detail.  The examiner must review the Veteran's claims file and must explain the complete rationale for all opinions expressed and conclusions reached.  The examiner is asked to describe the range of motion of the thoracolumbar spine, including any functional loss or additional limitation of motion due to pain or painful motion (supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion) as well as weakness, excess fatigability, incoordination or pain on movement.  Any additional functional loss should be expressed in terms of additional limitation of motion, if possible.

The examiner should also indicate whether the Veteran experiences any neurological impairment, to include problems with his bowels or bladder, resulting from his thoracolumbar spine disability.  If such neurological impairment exists, the nature and severity of it should be described in detail.  

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


